United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fresno, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-810
Issued: October 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 4, 2009 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ decision dated December 29, 2008 denying her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On November 7, 2008 appellant, then a 43-year-old carrier, filed an occupational disease
claim alleging that she developed right arm and elbow pain as well as a knot on her elbow due to
repetitive motion at work. She first realized that her condition was caused by her employment
on the same day. Appellant did not stop work.

On November 19, 2008 the Office advised appellant of the factual and medical evidence
necessary to establish her claim and allowed her 30 days to submit such evidence. In particular,
the Office requested a physician’s report with an opinion as to whether appellant’s exposure in
her employment contributed to her condition. Appellant did not respond.
In a decision dated December 29, 2008, the Office denied appellant’s claim for
compensation finding that although the claimed events occurred, there was no medical evidence
providing a diagnosis which could be connected to the accepted events.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.2
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.3
ANALYSIS
Appellant alleged that she developed a right arm and elbow condition due to repetitive
motion at work. However, she did not submit any medical evidence to establish that her work
duties caused or aggravated a diagnosed medical condition.
1

J.E., 59 ECAB ___ (Docket No. 07-814, issued October 2, 2007); Elaine Pendleton, 40 ECAB 1143 (1989).

2

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Roy L. Humphrey, 57 ECAB 238 (2005).

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

2

On November 19, 2008 the Office advised appellant of the medical evidence necessary to
establish her claim and allowed her 30 days to submit such evidence. However, appellant did not
submit any medical evidence prior to the Office’s December 29, 2008 decision. The record does
not contain any medical reports from a physician explaining how appellant’s repetitive work
duties caused or aggravated a right arm or elbow condition. As noted, an appellant’s burden of
proof requires the submission of rationalized medical evidence addressing whether there is a
causal relationship between her diagnosed condition and employment factors. Consequently,
appellant did not provide the medical evidence required to establish a prima facie claim for
compensation.4
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an occupational disease in the performance of duty.5

4

See A.C., 60 ECAB ___ (Docket No. 08-1453, issued November 18, 2008); Donald W. Wenzel, 56 ECAB
390 (2005).
5

Appellant submitted new evidence on appeal. However, the Board may only review evidence that was in the
record at the time the Office issued its final decision. See 20 C.F.R. § 501.2(c). This decision of the Board does not
preclude appellant from submitting such evidence to the Office as part of a request for reconsideration.

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated December 29, 2008 is affirmed.
Issued: October 19, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

